Per Curiam,
The plaintiff’s right to recover in this case depended on disputed questions of fact which were clearly for the exclusive consideration of the jury. They were accordingly submitted in a clear, substantially accurate and fully adequate charge to which no just exception can be taken. Tlio result was a verdict for the plaintiff, which necessarily implies a finding by the jury of all the material facts in his favor.
*530It is unnecessary to consider the specifications of error in detail. There is nothing in either of them that requires a reversal of the judgment. Defendant was entitled to an affirmance of his seventh point for charge, recited in the third specification; but, instead of affirming the point in express terms, the learned trial judge referred the jury to “ the instructions ” he had given them on the same subject in his general charge. Turning to the instructions thus referred to, we find that they are substantially an affirmance of the point in question, and must have been so understood by the jury.
Judgment affirmed.